                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

SAMUEL L. MARSHALL,                             )
                                                )
       Petitioner,                              )
                                                )
       v.                                       )   CIV. ACT. NO. 2:18cv808-ECM
                                                )                 [WO]
PATRICE RICHIE, et al.,                         )
                                                )
       Respondents.                             )

                                   OPINION and ORDER

       On November 30, 2018, the Magistrate Judge entered a Recommendation

dismissing the petitioner’s habeas petition without prejudice for Marshall’s failure to

exhaust his available state remedies petition. (Doc. 16)     On December 19, 2018, the

plaintiff filed objections to the Recommendation of the Magistrate Judge. (Doc. 17) The

Court has carefully reviewed the record in this case, the Recommendation of the Magistrate

Judge, and the petitioner’s objections. Upon an independent review of the file in this case

and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, the petitioner’s objections be and are hereby OVERRULED, the petition for

writ of habeas corpus filed by Marshall on September 19, 2018, be and is hereby DENIED

without prejudice.

       DONE this 9th day of January, 2019.


                                         /s/ Emily C. Marks
                                   UNITED STATES DISTRICT JUDGE
